It would serve no useful purpose to consider the defendants' contention that it cannot be found they failed to provide suitable drills, for it can be found that the drill the plaintiff was striking had been used so long when the accident happened that the head was badly mushroomed, and that it is dangerous to use a drill with such a head. It can also be found that the defendants either knew or ought to have known of this danger and that the plaintiff neither knew nor was in fault for not knowing of it. It can *Page 224 
be found, therefore, that the defendants were in fault for not instructing the plaintiff as to when a drill needed to be repaired; for it is an employer's duty to do whatever the ordinary man would do to enable his employees to do their work in safety; and, if it is true as the defendants contend that the duty of doing what the ordinary man would do, does not make it an employer's duty to inspect the tools and other simple appliances he provides for the use of experienced employees or to maintain them in any particular condition or state of repair (Sanborn v. Railroad, 76 N.H. 523; Hilton v. Railroad, 73 N.H. 116), that is not decisive of the plaintiff's right to recover, for it can be found that he was inexperienced and all fair minded men will agree that the ordinary man is accustomed to instruct such employees in respect to the dangers incident to the use of even simple appliances when that is the reasonable thing to do. Buell v. Company,77 N.H. 55.
Exceptions overruled.
All concurred.